Title: Abraham Whipple to the American Commissioners, 15 June 1778: résumé
From: Whipple, Abraham
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paimboeuf, June 15, 1778: I should be glad of orders about my prisoners. The old masts are being repaired; new ones are very expensive, and I shall be as frugal as possible. I could carry home clothing and arms if I knew the quantity and size of bales; the ship will be graved and ready in twelve days. My midshipmen have arrived after escaping to St. Malo, and my prize is at the Isle de Ré; I have ordered her here to assign to Mr. Schweighauser.>
